Name: 80/755/EEC: Commission Decision of 17 July 1980 authorizing the indelible printing of prescribed information on packages of cereal seed
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  marketing
 Date Published: 1980-08-09

 Avis juridique important|31980D075580/755/EEC: Commission Decision of 17 July 1980 authorizing the indelible printing of prescribed information on packages of cereal seed Official Journal L 207 , 09/08/1980 P. 0037 - 0037 Finnish special edition: Chapter 3 Volume 12 P. 0085 Greek special edition: Chapter 03 Volume 30 P. 0071 Swedish special edition: Chapter 3 Volume 12 P. 0085 Spanish special edition: Chapter 03 Volume 18 P. 0287 Portuguese special edition Chapter 03 Volume 18 P. 0287 COMMISSION DECISION of 17 July 1980 authorizing the indelible printing of prescribed information on packages of cereal seed (80/755/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Directive 79/692/EEC (2), and in particular the last sentence of Article 10 (1) (a) thereof, Whereas cereal seed may not normally be placed on the market unless their packages are labelled with an official label in accordance with the provisions laid down in Directive 66/402/EEC; Whereas, under those provisions, the indelible printing of the prescribed information on the package itself, on the basis of the model laid down for the label, may be authorized; Whereas such authorization should be granted, under certain conditions which ensure that responsibility rests with the certification authority; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. The Member States are hereby authorized under the conditions laid down in paragraph 2, to provide for the printing under official supervision of the prescribed information on packages of cereal seed of the categories "basic seed" and "certified seed" of all kinds. 2. The following conditions shall apply in respect of the authorization granted in paragraph 1: (a) the prescribed information shall be printed or stamped indelibly on the package; (b) the layout and the colour of the printing or the stamp shall be in accordance with the model for the label used in the Member State concerned; (c) of the prescribed information, at least that required under Annex IV, (A) (a) (3.3a), and (6) of Directive 66/402/EEC shall be printed or stamped when samples are taken pursuant to Article 7 (2) of the abovementioned Directive, the printing or stamping being done officially or under official supervision; (d) in addition to the prescribed information, each package shall have an officially attributed individual serial number which shall have been printed or stamped indelibly or perforated on it by the package printing firm ; this firm shall inform the certification authority of the quantities of packages issued, including their serial numbers; (e) the certification authority shall keep records of the quantities of seed thus marked, including the number and contents of the packages of each lot, as well as the serial numbers referred to under (d); (f) producers' records shall be subject to supervision by the certification authority. Article 2 The Member States shall notify the Commission of the conditions under which they make use of the authorization granted in Article 1. The Commission shall inform the other Member States thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 17 July 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No 125, 11.7.1966, p. 2309/66. (2)OJ No L 205, 13.8.1979, p. 1.